Citation Nr: 9904177	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-31 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for chronic obstructive 
pulmonary disease due to exposure to second hand smoke and/or 
mustard gas exposure.

2.	Entitlement to service connection for conjunctivitis and 
corneal opacities due to mustard gas exposure.

3.	Entitlement to service connection for sterility due to 
exposure to ionizing radiation.

4.	Entitlement to an increased evaluation for bilateral pes 
cavus, currently rated at 30 percent disabling.

5.	Entitlement to an increased evaluation for residuals of an 
intertrochanteric right hip fracture, currently evaluated at 
20 percent disabling.

6.	Entitlement to special monthly compensation. 	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945, from January 1951 to July 1952, as well as 
periods of service in the National Guard.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 


FINDINGS OF FACT

1.	The claim of entitlement to service connection for 
sterility due to ionizing radiation is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.
  
2.  The veteran's bilateral pes cavus is not objectively 
productive of a marked contraction of the plantar fascia, a 
dropped forefoot, or a marked varus deformity. 

3.	The manifestations of the veteran's intertrochanteric 
right hip fracture are not manifested by malunion.



CONCLUSIONS OF LAW

1.	The claim of entitlement to service connection for 
sterility due to ionizing radiation is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).	

2.  The schedular criteria for an increased evaluation for 
bilateral pes clavus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5278 (1998).

3.	The schedular criteria for an increased evaluation for an 
intertrochanteric right hip fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71, 4.71a, 
Diagnostic Code 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaint, treatment 
or diagnosis of sterility.  

VA examinations of May 1953 and October 1957 reported that 
the veteran had a normal genitourinary system.

A June 1994 VA outpatient treatment record reported that the 
veteran complained of painful, chronic, intractable plantar 
calluses secondary to bilateral claw foot.   Physical 
examination showed myotic ingrown warts but no open lesions.  
Also in June 1994, the veteran was reported to have claw 
foot, bilaterally, with associated hammertoes and multiple 
hyperkeratotic lesions.

On VA examination in October 1994, the veteran was evaluated 
for hip pain and foot trouble.  The veteran was able to flex 
his right hip to 100 degrees.  He was able to externally 
rotate to 30 degrees on the right, and internally rotate to 
20 degrees.  He complained of mild discomfort with the hip 
flexed and rotated, internally and externally.  When the 
Faber maneuver was attempted, he described hip pain on the 
right side and was unable to lower his right knee very near 
the table.  The angle of the abducted right thigh when the 
right ankle overlaid the left knee was 40 degrees.  X-ray 
studies of the right hip revealed a healed intertrochanteric 
and subtrochanteric fracture of the right proximal femur; 
there was a small ossicle inferior to the right femoral head.  
X-ray studies of the feet revealed mildly demineralized 
bones; bilateral hallux valgus deformities; and bilateral 
hyperflexion of the metatarsal-phalangeal joints that was 
most pronounced on the right foot.  There was no acute 
osseous abnormality, and the calcaneal inclination angle 
measured within normal limits.  The diagnosis was right hip 
fracture, status-post plate and screws.

In a November 1994 private medical record from James A. Merk, 
M.D., the veteran was diagnosed with fungus nails and marked 
calluses of the left foot.

A January 1995 VA outpatient record reported that the veteran 
was treated for painful calluses and elongated, painful 
nails, bilaterally.  There was severe contracture of digits, 
1 through 5, bilaterally with reverse buckling noted and 
intractable plantar keratosis 1 and 5, bilaterally, due to 
varus deformity and pes cavus, bilaterally.

In a January 1995 VA clothing allowance application, the 
veteran requested custom molded shoes with incline due to 
chronic and painful calluses, bilaterally, caused by claw 
foot, bilaterally, with hammertoes.  An August 1995 VA 
clothing allowance application indicated that the veteran 
requested a wheel chair due to his being unable to ambulate 
as the result of a metatarsal fault with painful lesions on 
the feet.

An August 1995 VA outpatient treatment record assessed the 
veteran with elongated, yellow, crumbling nails, 1-5, 
bilaterally.  In November 1995, he was assessed with 
onychomycosis, 1-5, bilaterally; subcutaneous, bilateral 
intractable plantar keratosis, 1 and 5, secondary to hammer 
digits and bilateral pes cavus deformity. 

A March 1996 VA x-ray study of the right hip revealed no 
significant interval change in appearance of right hip; there 
was no radiographic evidence of loosening or infection; a 
healed, intertrochanteric fracture was present.

A March 1996 VA outpatient treatment record assessed the 
veteran with claw toes, bilaterally

A July 1996 VA examination of the appellant's feet noted that 
he reported chronic feet problems and that he wore special 
shoes for many years.  The veteran was in a wheel chair and 
his walking was limited due to pain in his feet and right 
hip. His right foot pain was reportedly greater than his left 
foot pain.  He complained of much cramping in his feet, such 
that his toes would cramp upwards; this occurred any time and 
usually occurred about three to four times a day. The veteran 
quit driving 7 years previously because his foot would 
frequently cramp when he used the car pedals.  The veteran 
denied any swelling in his feet.  On physical examination of 
the feet, the right foot appeared somewhat worse than the 
left.  He had a high medial arch, bilaterally.  The veteran 
had chronic dorsiflexion of the proximal interphalangeal 
joints and plantar flexion of the distal interphalangeal 
joints, which was worse on the right.  His feet were cool, 
bilaterally and his feet from the mild pretibial area 
downward were cold.  He had decreased sensation to pin prick 
over the dorsal aspect of both feet, and in general, slightly 
decreased strength in his feet and ankle with all movements.  
His strength was 4.5 on a 5 scale.  The veteran complained of 
moderate pain on movement of his ankles in all directions, 
especially on inversion, but he did seem to have full range 
of motion in all directions.  There was a generalized 
tenderness over both feet no matter where palpitated.  He had 
calluses on his insteps, bilaterally, and right tinea pedis 
between each toe.  X-ray studies of the feet revealed 
generalized osteopenia; bilateral talocalcaneal joint 
narrowing with changes of degenerative joint disease; hallux 
valgus deformity of left toe.  The diagnoses were bilateral 
pes cavus; probable peripheral neuropathy; tinea pedis of the 
right foot; bilateral foot calluses; probable peripheral 
vascular disease; generalized osteopenia of the feet; 
bilateral talocalcaneal joint narrowing with changes of 
degenerative joint disease; and a hallux valgus deformity of 
left foot.

A July 1996 VA examination of the veteran's hip noted that he 
had daily pain which was intermittent in nature and described 
as a dull ache.  Occasionally, the appellant had a sharp pain 
which lasted for a few seconds with certain movements.  This 
pain was worse with damp, rainy weather.  On physical 
examination of the right hip a 23 centimeter surgical scar 
was noted at the lateral aspect.  The veteran complained of 
moderately severe pain on attempted movement of his hip in 
all directions.  He was only able to abduct his hip 10 
degrees and flex it 75 degrees.  An x-ray study of the right 
hip revealed a status post open reduction and internal 
fixation of a right femoral fracture.  No acute fracture or 
dislocation was seen.  The impression was status post-open 
reduction and internal fixation of right femoral fracture 
with probable right hip bursitis.   

Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Additionally, if a condition noted during service is not 
determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id. 

The Board further observes that the provisions of 38 C.F.R. § 
3.311 (1998), dealing with claims based on exposure to 
ionizing radiation, are not for application, as sterility is 
not considered a radiogenic disease.

However, the threshold question which must be answered in 
this case is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).   In the absence of evidence of 
a well-grounded claim, there is no duty to assist the 
claimant in developing the facts pertinent to the claim, and 
the claim must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

In the present case, the evidence of record does not reveal 
that the veteran suffers from sterility, or residuals 
thereof.  As a well-grounded claim requires competent 
evidence that the claimant actually has the disorder in 
question, the Board must conclude that the veteran has failed 
to fulfill his statutory burden.  Rabideau.  Moreover, even 
assuming that the appellant is sterile no competent evidence 
has been presented linking this disorder to the veteran's 
military service.  Hence, this claim is denied as not well 
grounded. 

Although the Board considered and denied this claim on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 
8 Vet. App. 69 (1995).

Increased Rating Claims

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's service-connected disorders have been properly 
developed, and that no further assistance to the veteran is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

A.  Bilateral Pes Cavus

According to Diagnostic Code 5278, bilateral acquired claw 
foot with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads warrants 
a 30 percent evaluation.  A 50 percent evaluation is 
warranted for bilateral acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity.  38 C.F.R. § 4.71a.  
 
Notably, however, while the veteran's bilateral pes cavus 
planus is productive of hammertoes, and painful callosities 
there is no competent evidence showing that this disorder 
causes a marked contraction of the plantar fascia or that 
either forefoot is manifested by a dropfoot.  Moreover, there 
is no evidence, to include the July 1996 VA examination, of a 
marked varus deformity.  Accordingly, an increased evaluation 
for bilateral pes cavus is not warranted.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (1998), as well as the decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, 
however, the veteran's subjective complaints of pain are not 
objectively manifested by disuse atrophy, incoordination on 
use, or any other objective manifestation of pain.  
Accordingly, these regulations do not provide a basis for an 
increased rating.  


B. Intertrochanteric Right Hip Fracture

According to Diagnostic Code 5255, malunion of the femur with 
moderate knee or hip disability, warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a.  The standard motion of the hip includes abduction 
to 45 degrees and flexion to 125 degrees.  38 C.F.R. § 4.71. 

In this case, however, there is no objective evidence of any 
malunion of the right femur.  Accordingly, the Board has 
turned to alternative Diagnostic Codes, and noted that under 
Diagnostic Code 5252 a 30 percent evaluation could be 
assigned if thigh flexion was limited to 30 degrees.  Here, 
however, the appellant showed flexion to 75 degrees.  Hence, 
this Code does not provide a basis for an increased 
evaluation.

A 20 percent evaluation is warranted under Diagnostic Code 
5253 for a limitation of abduction if motion is lost beyond 
10 degrees, however, a 20 percent evaluation is already in 
effect, and a higher rating is not authorized under this 
Code.  Finally, as there is no evidence that the appellant 
suffers from a flail hip joint or ankylosis of the right hip, 
an increased evaluation under Codes 5250 and 5254 is not in 
order.  Therefore, an increased evaluation must be denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, however, any right hip pain is 
not shown to cause disuse atrophy, incoordination on use, or 
any other manifestation beyond that contemplated by the 
currently assigned rating.  Hence, these regulations do not 
provide a basis for an increased evaluation.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for sterility due to ionizing radiation is 
denied.

An increased evaluation for bilateral pes cavus is denied.  
An increased disability rating for an intertrochanteric right 
hip fracture is denied.


REMAND

In October 1998, a VA physician opined that the appellant's 
COPD was related to full body exposure to mustard gas.  This 
evidence is pertinent to the claims of entitlement to service 
connection for disabilities secondary to mustard gas 
exposure.  Unfortunately, while the RO continued to deny the 
appellant's mustard gas claims a supplemental statement of 
the case reciting the basis for the continued denial was not 
issued to the appellant or his representative.  Accordingly, 
further development is in order.  38 U.S.C.A. § 7105 (West 
1991).

As the claims of entitlement to service connection are 
inextricably intertwined with the claim of entitlement to 
special monthly compensation, adjudication of the latter 
claim is deferred.

Accordingly, this claim is REMANDED for the following action:

The RO should provide an SSOC in 
accordance with 38 U.S.C.A. § 7105(d) 
(West 1991).  Thereafter, the appellant 
should be afforded a reasonable 
opportunity to respond thereto.

The purpose of this REMAND is to protect the appellant's 
right to due process.  The Board does not intimate any 
opinion as to the merits of the case, either  favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional 

evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 12 -


